Robert J. Prier, Esq. Deputy Village Attorney, Sloatsburg
You have asked who has the power in a village to appoint or employ a negotiator or special counsel to negotiate contracts on behalf of the village.
It is not clear from your letter whether the persons to be hired would have the status of independent contractors or would serve as employees or officers of the village. We will, however, define the law that would apply in either case.
The mayor has responsibility for the appointment of officers and employees of the village, subject to the approval of the board of trustees (Village Law, § 4-400 [1] [c]). He may, however, delegate the power to appoint certain employees to other village officers or employees (ibid.). The board of trustees has responsibility for authorizing the village to enter into all contracts (Village Law, §4-412 [1]). The mayor executes contracts in the name of the village (id., § 4-400 [1] [i]). In a previous opinion of this office, we concluded that it is the board of trustees' responsibility to authorize a contract with an attorney serving as an independent contractor for the provision of specific legal services to the village (1981 Op Atty Gen [Inf] 212).
We conclude that the mayor has responsibility for appointment of village officers and employees, subject to approval of the board of trustees. The board of trustees is responsible for authorizing the village to enter into all contracts.